Citation Nr: 1446998	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the reduction of the appellant's nonservice-connected pension benefits due to his receipt of unearned income was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1967 to June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  That determination reduced the rate of payment of the appellant's pension, effective February 1, 2007, due to the discovery of previously unreported unearned income.  

The Board observes that, in a December 2010 rating decision, the RO in Boise, Idaho, granted service connection for posttraumatic stress disorder (PTSD) with schizoaffective disorder, panic disorder with agoraphobia, and substance abuse, and assigned an initial 100 disability rating, effective April 12, 2010.  In a December 2010 letter, the RO advised the appellant that his pension award had changed to compensation at the 100 percent rate, effective May 1, 2010, to reflect the greater benefit.  As the appellant is no longer in receipt of pension as of that date, his receipt of unearned income after that time is immaterial.  

In reaching its decision below, the Board has reviewed the appellant's paper claims folder and Income Verification Match (IVM) folder, as well as additional records in his Virtual VA and VBMS folders.  The records in the appellant's electronic VA claims files is duplicative of the information contained in the paper claims folders.  


FINDINGS OF FACT

1.  The appellant was awarded pension at a rate based on his reports of no income from any source other than Social Security, and no assets, including bank accounts, stocks, IRA's, etc.  

2.  VA thereafter discovered that the appellant had received unearned income from three bank accounts beginning in 2007, which he had failed to report.

CONCLUSION OF LAW

The appellant's unearned income beginning in 2007 is countable income for pension purposes and the reduction in his pension to reflect receipt of that income was proper.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Background

The record on appeal shows that the appellant was in receipt of pension benefits payable at a rate based on his reports of no income from any source, other than from the Social Security Administration, and no assets, such as bank deposits, stocks, bonds, etc. 

In November 2003, the appellant submitted an Eligibility Verification Report in which he again confirmed that his only income was from Social Security.  He also indicated that he had no assets or net worth, such as bank accounts, IRA's, stocks, etc.

In a December 2003 letter, VA again advised the appellant that the rate of his pension was based on his reported income and net worth.  He was advised that it was his responsibility to inform VA immediately of any changes to his income or net worth, including back accounts, investments, and real estate.  

Thereafter, VA discovered through a matching program that the appellant had received unearned income from three different bank accounts in 2007, which he had failed to report.  In a September 2009 letter, VA asked the appellant to verify the source and amount of the income, but he did not respond.  

In a June 2010 letter, VA proposed to reduce the monthly rate of the appellant's pension from $258 to $94 to reflect his receipt of this unearned income, beginning February 1, 2007.  VA again asked him to verify the source and amount of the income, as well as to provide additional information regarding this income, but, again, he did not respond.  

In a November 2010 letter, VA notified the appellant that it had reduced the monthly rate of his pension to $94 effective February 1, 2007, to reflect his receipt of the previously unreported unearned income, as well as his continued receipt of Social Security benefits.  

The appellant appealed the RO's determination, claiming that he had never filed a tax return because he did not earn enough money.  He also argued that he did not work in 2007.  


Applicable Law

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2013).

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for- dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2013).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2013).

A person who is receiving pension benefits is required to report to the VA in writing any material change or expected change in his or her income, net worth, or other circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506 (West 2002); 38 C.F.R. §§ 3.277, 3.660 (2013).  


Analysis

As set forth above, VA discovered through a matching program that the appellant received unearned income from three different bank accounts beginning in 2007, which he had not previously reported to VA.  As set forth above, VA made a good faith effort to verify the source and amount of this income, but the appellant repeatedly failed to respond.  Absent evidence to the contrary, the Board has no alternative but to find that the appellant received the previously unreported unearned income in 2007 which VA discovered in the matching program.  

As noted, applicable legal criteria clearly provide that payments of any kind, from any source, are counted as income for pension purposes unless specifically excluded.  38 C.F.R. § 3.271.  Unearned income from a bank account is not among the specifically delineated exclusions from countable income for pension purposes.  38 C.F.R. § 3.272.  Despite being offered opportunity to do so on multiple occasions, the appellant has provided no information that could render the income excludable.  

The Board has considered the appellant's contentions to the effect that he did not file a tax return and did not work in 2007.  He has not, however, claimed that he did not in fact receive the discovered unearned income from bank accounts beginning in 2007.  

In view of the foregoing, the appellant's unearned income beginning in 2007 is countable income as a matter of law.  Reduction of his nonservice-connected pension benefits due to his receipt of unearned income was therefore proper.  Where, as here, the law is dispositive of the claim, it must be denied due to the lack of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


